Case 6:20-cv-00487-ADA Document 44-2 Filed 12/01/20 Page 1 of 6




              EXHIBIT B




                             – 14 –
           Case 6:20-cv-00487-ADA Document 44-2 Filed 12/01/20 Page 2 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                     §
 BRAZOS LICENSING AND                            §      CIVIL ACTION 6:20-cv-00487-ADA
 DEVELOPMENT,                                    §      CIVIL ACTION 6:20-cv-00488-ADA
           Plaintiff,                            §      CIVIL ACTION 6:20-cv-00489-ADA
                                                 §      CIVIL ACTION 6:20-cv-00490-ADA
                                                 §      CIVIL ACTION 6:20-cv-00491-ADA
 v.                                              §      CIVIL ACTION 6:20-cv-00492-ADA
                                                 §      CIVIL ACTION 6:20-cv-00493-ADA
                                                 §      CIVIL ACTION 6:20-cv-00494-ADA
                                                 §      CIVIL ACTION 6:20-cv-00495-ADA
 ZTE CORPORAION, ZTE (USA)                       §      CIVIL ACTION 6:20-cv-00496-ADA
 INC, AND ZTE (TX), INC.,                        §      CIVIL ACTION 6:20-cv-00497-ADA
            Defendants.

                 [DEFENDANTS’] FIRST AMENDED SCHEDULING ORDER

     Date                         Item
     November 10, 2020            Case Management Conference
     December 4, 2020             Deadline for Motions to Transfer.13

     January 29, 2021         Defendant serves preliminary invalidity contentions14 in the
     (16 weeks before Markman form of (1) a chart setting forth where in the prior art references
     hearing)                 each element of the asserted claim(s) are found, (2) an
                              identification of any limitations the Defendant contends are
                              indefinite or lack written description under section 112, and (3)
                              an identification of any claims the Defendant contends are
                              directed to ineligible subject matter under section 101.
                              Defendant shall also produce
                              (1) all prior art referenced in the invalidity contentions, (2)
                              technical documents, including software where applicable,
                              sufficient to show the operation of the accused product(s), and
                              (3) summary, annual sales information for the accused
                              product(s) for the two years preceding the filing of the
                              Complaint, unless the parties agree to some other timeframe.

13
   The Parties agreed, and the Court extended the Motion to Transfer deadline to December 4,
2020. See 6:20-cv-00487-ADA, Dkt. 41.
14
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served, and should do so


                                               – 15 –
        Case 6:20-cv-00487-ADA Document 44-2 Filed 12/01/20 Page 3 of 6




  February 12, 2021        Parties exchange claim terms for construction.
  (14 weeks before Markman
  hearing)

  February 26, 2021             Parties exchange proposed claim constructions.
  (12 weeks before
  Markman hearing)

  March 5, 2021            Parties disclose extrinsic evidence. The parties shall disclose any
  (11 weeks before         extrinsic evidence, including the identity of any expert witness
  Markman hearing)         they may rely upon in their opening brief with respect to claim
                           construction or indefiniteness. With respect to any expert
                           identified, the parties shall identify the scope of the topics for the
                           witness’s expected testimony.15 With respect to items of extrinsic
                           evidence, the parties shall identify each such item by production
                           number or produce a copy of any such item if not previously
                           produced.
  March 12, 2021           Deadline to meet and confer to narrow terms in dispute and
  (10 weeks before Markman exchange revised list of terms/constructions.
  hearing)

  March 19, 2021                Plaintiff files Opening claim construction brief, including any
  (9 weeks before Markman       arguments that any claim terms are indefinite.
  hearing)

  April 9, 2021                 Defendant file Responsive claim construction brief.
  (6 weeks before Markman
  hearing)

  April 23, 2021                Plaintiff file Reply claim construction brief.
  (4 weeks before Markman
  hearing)

  May 7, 20201                  Defendant files a Sur-Reply claim construction brief.
  (2 weeks before Markman
  hearing)




seasonably upon identifying any such material. Any amendment to add patent claims requires
leave of court so that the Court can address any scheduling issues.
15
   Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.


                                              – 16 –
      Case 6:20-cv-00487-ADA Document 44-2 Filed 12/01/20 Page 4 of 6




May 12, 2021                 Parties submit Joint Claim Construction Statement and provide
(3 business days after       copies of briefs to the Court.
submission of sur-reply)
                             See General Issues Note #8 regarding providing copies of the
                             briefing to the Court and the technical adviser (if appointed)
May 13, 2021                Parties submit option technical tutorials to the Court and technical
(22 weeks after CMC, but at advisor (if appointed).
least one week before
Markman hearing)
May 20-21, 2021             Markman hearing at 9:00 a.m.

May 24, 2021                 Fact Discovery opens; deadline to serve Initial Disclosures per
(1 business day after        Rule 26(a).
Markman hearing)

July 2, 2021                 Deadline to add parties.
(6 weeks after Markman)


July 16, 2021                Deadline to serve Final Infringement and Invalidity Contentions.
(8 weeks after Markman)      After this date, leave of Court is required for any amendment to
                             Infringement o Invalidity contentions. This deadline does not
                             relieve the Parties of their obligation to seasonably amend if new
                             information is identified after initial contentions.
September 16, 2021           Deadline to amend pleadings. A motion is not required unless the
(16 weeks after Markman)     amendment adds patents or patent claims. (Note: This includes
                             amendments in response to a 12(c) motion.)
November 19, 2021            Deadline for the first of two meet and confers to discuss
(26 weeks after Markman)     significantly narrowing the number of claims asserted and prior
                             art references at issue. Unless the parties agree to the narrowing,
                             they are ordered to contact the Court’s Law Clerk to arrange a
                             teleconference with the Court to resolve the disputed issues.
December 17, 2021            Close of Fact Discovery.
(30 weeks after Markman)
December 31, 2021            Opening Expert Reports.
(31 weeks after Markman)
January 21, 2022             Rebuttal Expert Reports.
(35 weeks after Markman)

February 11, 2022            Close of Expert Discovery.
(38 weeks after Markman)



                                           – 17 –
           Case 6:20-cv-00487-ADA Document 44-2 Filed 12/01/20 Page 5 of 6




     February 18, 2022            Deadline for the second of two meet and confers to discuss
     (39 weeks after Markman)     narrowing the number of claims asserted and prior art references
                                  at issue to triable limits. To the extent it helps the parties
                                  determine these limits, the parties are encouraged to contact the
                                  Court’s Law Clerk for an estimate of the amount of trial time
                                  anticipated per side. The parties shall file a Joint Report within 5
                                  business days regarding the results of the meet and confer.
     February 25, 2022            Dispositive motion deadline and Daubert motion deadline.
     (40 weeks after Markman)
                                  See General Issues Note #8 regarding providing copies of the
                                  briefing to the Court and the technical adviser (if appointed).
     March 11, 2022               Serve Pretrial Disclosures (jury instructions, exhibit lists, witness
     (42 weeks after Markman)     lists, discovery and deposition designations).

     March 25, 2022               Serve objections to pretrial disclosures/rebuttal disclosures.
     (44 weeks after Markman)
     April 1, 2022                Serve objections to rebuttal disclosures and file motions in
     (45 weeks after Markman)     limine.


     April 8, 2022                File Joint Pretrial Order and Pretrial Submissions (jury
     (46 weeks after Markman)     instructions, exhibit lists, witness lists, discovery and deposition
                                  designations); file oppositions to motions in limine.

     April 15, 2022               File Notice of Request for Daily Transcript or Real Time
     (47 weeks after Markman)     Reporting. If a daily transcript or real time reporting of court
                                  proceedings is requested for trial, the party or parties making
                                  said request shall file a notice with the Court and e-mail the
                                  Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com.

                                  Deadline to meet and confer regarding remaining objections and
                                  disputes on motions in limine.
     April 26, 2022               File joint notice identifying remaining objections to pretrial
     (3 business days before      disclosures and disputes on motion in limine.
     Final Pretrial Conference)

     June 20, 2022              Jury Selection/Trial. The Court expects to set this date at the
                             16
     (52 weeks after Markman) conclusion of the Markman Hearing.



16
  If the actual trial date materially differs from the Court’s default schedule, the Court will
consider reasonable amendments to the case schedule post-Markman that are consistent with the
Court’s default deadlines in light of the


                                                – 18 –
         Case 6:20-cv-00487-ADA Document 44-2 Filed 12/01/20 Page 6 of 6




        ORDERED this _____ day of ____, 2020.




                                         ___________________
                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE




actual trial date.


                                         – 19 –
